Citation Nr: 1747683	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for varicose veins. 
2. Entitlement to service connection for kidney stones. 
3. Entitlement to service connection for migraine headaches.  
4. Entitlement to service connection for ovarian cysts. 
5. Entitlement to service connection for intermittent urticaria.  
6. Entitlement to service connection for a low back disorder.
7. Entitlement to service connection for sciatica of the bilateral extremities to include as secondary to a low back disorder.
8. Entitlement to service connection for an upper back and/or shoulder disorder to include as secondary to a low back disorder. 
9. Entitlement to service connection for costochondritis to include as secondary to upper back and/or shoulder disorder and/or low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from June 1995 to July 2001. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.
In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  
This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.
The issues of entitlement to service connection for a low back disorder for sciatica of the bilateral extremities, an upper back and/or shoulder disorder, and for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that she wished to withdraw the claims of entitlement to service connection for varicose veins, kidney stones, migraine headaches, ovarian cysts, and intermittent urticaria.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to service connection for varicose veins, kidney stones, migraine headaches, ovarian cysts, and intermittent urticaria have been met. 38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Varicose Veins, Kidney Stones, Migraine Headaches, Ovarian Cysts, and Intermittent Urticaria 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that she wished to withdraw the claims of entitlement to service connection for varicose veins, kidney stones, migraine headaches, ovarian cysts, and intermittent urticaria.

As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues, and the appeal in that regard is dismissed.


ORDER

The claim of entitlement to service connection for varicose veins is dismissed. 
The claim of entitlement to service connection for kidney stones is dismissed. 
The claim of entitlement to service connection for migraine headaches is dismissed.  

The claim of entitlement to service connection for ovarian cysts is dismissed. 

The claim of entitlement to service connection for intermittent urticaria is dismissed.  


REMAND

First, the Board finds remand is required to obtain private treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2016). The record contains medical opinions from multiple private physicians including Dr. PS and Dr. MH of the Colorado Springs Orthopaedic Group, a private physical therapist, Dr. MP, and Dr. MO. These records are relevant as they may include information regarding the etiology of the Veteran's low back disorder, bilateral sciatica of the lower extremities, upper back and/or shoulder disorder, and costochondritis. An attempt to secure these records should thus be made on remand.

Second, remand is required for a clarifying opinion regarding the etiology of the Veteran's low back disorder, bilateral sciatica of the lower extremities, upper back and/or shoulder disorder, and costochondritis. The record contains multiple opinions regarding these issues.  None of the opinions, however, use the proper standard and/or address the relevant evidence of record.

The Veteran's STRs from her period of active duty service show complaints of intermittent back pain and breast pain.  Reserve service records noted a March 2008 snowboarding incident.  The impression was fracture of the lower portion of the sacrum, possibly pseudoarthritis on the left between the left L5 transverse process with associated spurring.  

In an April 2012 statement, the Veteran reported aggravating her spine disorder while completing her PT test during her annual tour from October 5-16, 2009.  She noted excruciating pain in her lower back/lumbar region while training for and completing her PT test.  She also reported back pain intermittently since 1997.  She stated that the flight doctor ordered a CT test on October 14th, which was conducted on October 28th, which noted a finding of spondylolisthesis and degenerative changes of the lumbar spine.  She noted that she had fractured her sacrum in 2008, but that this was a very different kind of pain than that associated with her lumbar region.  She noted that the fracture pain was in her tailbone area and resolved fully within 6 weeks.  In an accompanying April 2012 statement, Lieutenant Colonel TW noted that the Veteran had been on her annual tour on the above-noted dates.  When she reported for duty, she was able to do the physical elements in preparation for her test, but that as the days went on, she appeared to have an increasing amount of pain in her low back.  TW noted that it appeared that the activities of the tour in October 2009 aggravated the Veteran's underlying back issues.  An October 2009 MRI impression included spondylolisthesis, with associated degenerative of the lumbosacral disc.   

In a November 2010, Dr. MO assessed spondylolisthesis of the lumbar spine at L5-S1, bilateral pars defects, central spinal stenosis, foraminal stenosis, and facet arthropathy. The Veteran reported that she had symptoms since she was in service. The physician indicated that the Veteran probably had symptoms existing for a long time, but the physician could not determine for how long. Dr. MO opined that the symptoms had worsened, that the Veteran did have findings when she was in service, and these were aggravated by her commitment.

The record contains a note by Dr. PS, who opined that it was at least likely as not that Veteran's symptoms were aggravated by her service, in terms of heavy lifting, twisting, sit-ups, push-ups, and running that she had to do during her military time. 

In March 2011, the Veteran was afforded a VA examination. The Veteran reported that she began to experience back pain in 1996 and breast pain that started in 1999. The diagnosis was degenerative disc disease and spondylolisthesis. The examiner found no sciatica or motor/sensory abnormalities, however noted that diagnostics demonstrated a spondylolisthesis of L5-S1 with focal canal narrowing at L5 which could cause nerve impingement and sciatica. For costochondritis, the examiner noted there was no pathology to render a diagnosis and failed to provide an opinion or rationale.  In May 2011, an addendum opinion was provided regarding the low back disorder. The VA examiner opined that the lumbar spine abnormalities dated back to the Veteran's March 2008 fractured spine injury. The examiner noted that the STRs from 1995 to 2001 did not document any acute back injuries or complaints of low back pain. The examiner noted March 2008 radiographs documenting a fractured sacrum and coccyx. Accordingly, the examiner noted that the first report of chronic low back pain was dated November 2009 and as such, chronic low back pain started as a consequence of this injury.    

In October 2016, a private physical therapist, MP, provided an opinion. MP noted that the diagnoses were degenerative disc disease, spondylolisthesis, and bilateral lower extremity sciatica. He opined that these problems were are at least as likely as not caused by military service related activities, but not limited to lifting, running, sit-ups, and physical training. MP also noted that the Veteran had experienced thoracic spine pain, shoulder, and neck pain that were associated because she had postural deficits that were more likely than not due to her military service. These postural deficiencies also caused a related costochondritis causing left breast pain. MP indicated that the Veteran's service involved desk work of a repetitive nature, push-ups, sit ups, and running. 

In October 2016, Dr. MH opined that it was at least as likely as not that the Veteran's conditions were aggravated during service by activities such as heavy lifting, running, push-ups, sit-ups, and repetitive desk duties. Dr. MH indicated that the Veteran has been under his care for treatment of upper back pain including her shoulder and neck. He also noted the Veteran had costochondritis producing pain over the left breast and front wall of her chest secondary to upper back pain. 

In November 2016, Dr. PS submitted another opinion. Dr. PS indicated that the Veteran was under his care for treatment for upper back pain including her shoulder and neck along with costochondritis secondary to upper back pain affecting her left breast and chest wall since 2013 presenting with pain persisting for the past 9 to 10 years. It was noted that the Veteran required surgical intervention in the form of left shoulder arthroscopic labral repair, subacromial decompression in June 2014.  Dr. MP indicated that the Veteran initially reported upper back pain because that is where she felt it originated. However, upon examination, Dr. MP found that it was more of a shoulder/scapular (upper back) and neck issue. The physician indicated that the Veteran has also been under the care of an orthopedic surgeon for degenerative disc disease, spondylolisthesis of the lumbar spine with bilateral lower extremity sciatic due to congenital bilateral pars defects. Dr. MP noted that when an individual has severe degenerative disc disease due to congenital bilateral pars defects, the vertebrae are unstable. When the vertebrae are unstable and activities are performed that put stress on the lower back, this results in accelerated disc degeneration and narrowing of the neuronal arch where the nerves of the spinal cord pass through and they become damaged resulting in daily debilitating pain. Dr. MP indicated that sciatica has developed in the lower extremities as a result of this. In addition, upper back, neck, and shoulder pain resulting from postural impacts of the lower back issues have also developed requiring consistent physical therapy, medications, and recommended surgery. 

Dr. MP opined that it was at least as likely as not that the Veteran's current conditions were aggravated by her military service which included activities such as heavy lifting, twisting, running, sit-ups, push-ups, and repetitive desk duties which according to the physician are all known to aggravate lower back, sciatica, upper back, shoulder, and neck issues. He explained that these activities caused degeneration past its natural progression. He indicated that the Veteran performed these actions repetitively during her service and noted that she did not have any pain before she entered service and began to report pain during service. Dr. MP also referenced an in-service record where the Veteran experienced significant pain while lifting heavy equipment and boxes. Dr. MP indicated that the Veteran had pain from her upper back/shoulder/neck that radiates from her back to her chest wall and from her upper back to her shoulders and neck.  

As indicated above, the evidence is contradictory and no one opinion addresses all the relevant evidence of record. The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2016). Such conditions are considered part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration. VAOGCPREC 67-90 (1990). VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability. VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). However, service connection may be granted for diseases, as opposed to defects, of congenital, developmental or familial origin. VAOGCPREC 82-90 55; VAOPGCPREC 67-90. A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature." VAOPGCPREC 82-90 (July 18, 1990). The presumption of soundness applies to a congenital disease, but not to a congenital defect. Quirin v. Shinseki, 22 Vet. App 390 (2009).

On remand, clarifying opinions must be obtained regarding whether any of the back disorders are congenital defects and if so, whether it was subject to a superimposed injury or disease, whether any disorder is a congenital disease, and whether any non-congenital disorder had its onset during service or is otherwise related to service.  Additionally, the opinions must address the Veteran's complaints of back pain during service and the incident during the October 2009 active duty period during her Reserve service.  

Clarifying opinions should also be obtained regarding the Veteran's upper back and/or shoulder disorder and costochondritis including in relation to the Veteran's low back disorder. The Board notes discrepancies in that some of the opinions of record specifically attribute the Veteran's costochondritis as secondary to the Veteran's upper back and/or shoulder disorder while others generally associate the two issues to the Veteran's low back disorder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records (not previously obtained), including those from Dr. PO, Dr. MH and any another physicians from the Colorado Springs Orthopedic Group, Dr. MP, and Dr. MO. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, obtain a clarifying opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's low back disorders. The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

First, the examiner must identify each back disorder that has been present at any point since the Veteran filed her claim in 2010.  If any of the following are not diagnosed, the examiner must address the prior diagnoses of record:  bilateral pars defects, spondylolisthesis, degenerative disc disease, spina bifida occulta, spinal stenosis, and facet arthropathy.

Second, for each diagnosed low back disorder, the examiner must indicate whether the disorder is a congenital defect or disease.  For VA adjudication purposes, disease generally refers to a condition considered capable of improving or deteriorating, whereas defect generally refers to a condition not considered capable of improving or deteriorating. As an example, VA considers sickle cell anemia as congenital disease for VA purposes, whereas refractive error is considered a congenital defect.

Third, the examiner must provide the following opinions:

a) For each back disorder that is a congenital defect, the examiner must opine whether it is subject to superimposed disease or injury during the Veteran's active duty service from June 1995 to July 2001 or from October 5, 2009 to October 16, 2009.

b) For each back disorder that is a congenital disease, the examiner must opine whether the disorder clearly and unmistakably (undebatably) preexisted the Veteran's active duty service from June 1995 to July 2001 or from October 5, 2009 to October 16, 2009.  For each congenital disease that clearly and unmistakably pre-existed active service, the examiner must provide an opinion regarding whether the disorder was clearly and unmistakably (undebatably) not aggravated by active service from June 1995 to July 2001 or from October 5, 2009 to October 16, 2009.

c) For each back disorder that is not a congenital defect or disease, or a congenital disease that does not meet the above criteria, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service from June 1995 to July 2001 or from October 5, 2009 to October 16, 2009.

d) The examiner must also provide an opinion regarding whether the Veteran's bilateral sciatica of the lower extremities is it at least as likely as not (a 50 percent or greater likelihood) caused or aggravated by her low back disorders.

The examiner must address the following:  1) a March 1995 Report of Medical History indicating recurrent back pain; 2) a March 1995 Report of Medical Examination indicating normal evaluation of the spine; 3) a July 1995 STR noting the Veteran had a follow-up on an x-ray for back and neck pain and assessment of stress induced tension; 4) an October 1996 STR indicating recurrent lower back pain 1995 to present for unknown reason and notation that the Veteran had not sought medical treatment; 5) a January 2001 STR that assessed chest wall pain and costochondritis and noted that the left breast pain radiated to the left arm and shoulder and a muscular etiology was suspected; 6) Reserve records indicating low back pain in 2009; 7) an April 2012 Memorandum from a Lieutenant Colonel noting that while on active duty in October 2009, the Veteran appeared to aggravate her back disorder; 8) the March 2011 VA examination and May 2011 addendum opinion; 9) the November 2010 opinion from Dr. MO; 10) the October 2016 opinion from a private physical therapist; 11) the October 2016 opinion from Dr. MH; and 12) the November 2016 opinion from Dr. PS.

4. After any additional records are associated with the claims file, obtain a clarifying opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's upper back and/or shoulder disorder. The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

a) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's upper back and/or shoulder disorders had onset in, or are otherwise related to, active military service.

b) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's upper back and/or shoulder disorders are caused or aggravated by her low back disorders.

c) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's upper back and/or shoulder disorders are caused or aggravated by her costochondritis.

In rendering his or her opinion, the examiner should address the following:

1) a January 2001 STR that assessed chest wall pain and costochondritis and left breast pain that radiated to the left arm and shoulder and a muscular etiology was suspected; 2) Reserve records indicating left breast/back pain off and on; 3) the March 2011 VA examination indicating no pathology to render a diagnosis for costochondritis; 4) the October 2016 opinion from Dr. MP; 5) the October 2016 opinion from Dr. MH; 6) the November 2016 opinion from Dr. PS; and 7) the October 2016 Hearing Transcript including the contention that a torn labrum was not diagnosed in-service for lack of proper testing  

5. After any additional records are associated with the claims file, obtain a clarifying opinion from a suitably qualified VA examiner regarding the etiology of the Veteran's costochondritis. The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

a) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's costochondritis had onset in, or is otherwise related to, her period of military service.

b) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's costochondritis is caused or aggravated by her low back disorders.

c) The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's costochondritis is caused or aggravated by her upper back and/or shoulder disorder.

In rendering his or her opinion, the examiner should address the following:

1) a January 2001 STR that assessed chest wall pain and costochondritis and notation that the left breast pain radiated to the left arm and shoulder and a muscular etiology was suspected; 2) an April 2001 STR indicating chest pain; 3) Reserve records indicating left breast/back pain off and on; 4) the March 2011 VA examination indicating no pathology to render a diagnosis for costochondritis; 5) the October 2016 opinion from Dr. MP; 6) the October 2016 opinion from Dr. MH; 7) the November 2016 opinion from Dr. PS; and 8) October 2016 Hearing Transcript.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


